                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS




Consul General of Guatemala                                   CLERK OF COURT
106 Foster Dr., Suite A                                         P.O. BOX 61010
                                                          HOUSTON, TEXAS 77208
Del Rio, Texas 778840                                     http://www.txs.uscourts.gov
Consulate General of Guatemala




                                  Date: May 30, 2019
                             Case Number: 5:19−mj−00991
                                Document Number: 19
                            UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS

DIANA SONG QUIROGA                                                          1300 VICTORIA STREET
U.S. MAGISTRATE JUDGE                                                       LAREDO, TEXAS 78040
                                                                            TEL: (956) 726-2242



                                       May 30, 2019


    Consul General of Guatemala
    106 Foster Dr., Suite A
    Del Rio, Texas 778840
    Consulate General of Guatemala


    Dear Consulate,

    I am writing this letter to inform your office that Rony Garcia−Puac, a citizen of
    Guatemala, is being held as a material witness in USA vs. Andy Driver, Devonte
    Alexander Kones, case no. 5:19−mj−00991, in the Laredo Division of the U.S. District
    Court, Southern District of Texas.


                                                    Sincerely,




                                                    Diana Song Quiroga
                                                    U.S. Magistrate Judge
